Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barros, J., at plea; Tomei, J., at sentencing), rendered November 27, 2006, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea of guilty is vacated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.
As the People correctly concede, the failure of the court to advise the defendant, at the time of the plea, that his sentence would include a period of postrelease supervision requires reversal of the judgment of conviction (see People v Hill, 9 NY3d 189, 191-192 [2007]; People v Louree, 8 NY3d 541, 544-545 [2007] ; People v Catu, 4 NY3d 242, 245 [2005]; People v Stewart, 57 AD3d 581 [2008]; People v Bernard, 53 AD3d 586, 586-587 [2008] ; People v Cook, 49 AD3d 777, 777-778 [2008]; People v Lipscombe, 49 AD3d 781, 782 [2008]).
*457The defendant’s remaining contention is without merit. Rivera, J.E, Miller, Garni and McCarthy, JJ., concur.